PER CURIAM.
This cause is before us on petition for writ of certiorari to review the decision of the District Court of Appeal, Third District, reported at 262 So.2d 701.
The decision sought to be reviewed directly conflicts with V. D. B. v. State, 261 So.2d 857 (Fla.App.lst 1972), recently affirmed by this Court in 270 So.2d 6, opinion filed November 29, 1972, holding the standard of proof required in the adjudication phase of a juvenile delinquency proceeding to be the criminal standard of “beyond a reasonable doubt” where the offense charged would be a crime if committed by an adult.
In view of our recent decision in State v. V. D. B.1 resolving the very question here presented, it is unnecessary to have any arguments or briefs on the merits in this cause and they are, therefore, dispensed with.
Accordingly, certiorari is granted, the decision sought to be reviewed is quashed to the extent inconsistent with State v. V. D. B., supra, and the cause remanded for further proceedings consistent herewith.
It is so ordered.
ROBERTS, C. J., and ERVIN, BOYD, McCAIN and DEKLE, JJ, concur.

. 270 So.2d 6, Case No. 42,465, opinion filed November 29,1972.